Dye, J. (dissenting).
I dissent and vote to affirm the judgment of conviction on the ground that no errors of law were committed during the trial which prejudiced the substantial right of the appellant. When read as a whole, the main charge to the jury was adequate. The claim that the court thereafter limited the verdict to be rendered in the colloquy that occurred when the jury asked for additional instructions as to the wording of the possible verdicts that might be rendered in respect *159to the appellant is wholly without substance. When the colloquy is considered in its entirety, it is crystal clear that the matter now complained of was spoken in reference to Jordan. The jury fully understood all that was said in reference, to the appellant for, when asked “Is that clear jurors ” in respect to Miller, the foreman affirmatively answered “Yes sir”. In this state of the record there was in fact no failure or refusal to charge and no violation of section 427 of the Code of Criminal Procedure.
Judges Desmond, Fuld, Froessel and Van Voorhis concur with Judge Burke; Judge Dye dissents in an opinion; Chief Judge Conway taking no part.
Judgment of conviction reversed, etc.